 4:04-cr-03128-RGK-CRZ Doc # 272 Filed: 04/17/20 Page 1 of 2 - Page ID # 636



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiffs,                           4:04CR3128

     vs.
                                                          ORDER
COREY W. SCHNEIDER,

                 Defendants.



IT IS ORDERED:

1)   Defendant’s motion to review detention, (Filing No. 271), is granted.

2)   Defendant shall comply with all terms and conditions of supervised release
     which were imposed at sentencing except as follows:

           The defendant shall be released to reside at The Bridge and
           participate in that facility’s substance abuse treatment
           program. The defendant shall fully comply with the
           requirements of defendant’s treatment plan and all rules of
           The Bridge facility. If the defendant is discharged from the
           facility for any reason whatsoever, or leaves the premises of
           the facility without authorization, Defendant shall promptly
           report to the supervising officer or to any law enforcement
           officer. In addition, irrespective of whether Defendant self-
           reports upon discharge or leaving the facility, the United
           States Marshal, and/or any law enforcement officer is hereby
           authorized and ordered to take the defendant into custody and
           detain the defendant pending a prompt hearing before the
           court.

3)   When a bed becomes open and available at The Bridge, defense counsel
     shall contact the undersigned magistrate judge so an order can be entered
     as to the specific date and time of Defendant’s release, and to whom the
     defendant will be released for transport to The Bridge.
 4:04-cr-03128-RGK-CRZ Doc # 272 Filed: 04/17/20 Page 2 of 2 - Page ID # 637



4)   At the time of defendant’s release to treatment, the U.S. Marshal’s office
     shall provide the defendant with a 30-day supply of any currently
     prescribed medication.

     Dated this 17th day of April, 2020.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
